UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5210


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ERVIN WASHINGTON DANIELS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (7:08-cr-00036-D-1)


Submitted:    December 17, 2009            Decided:   December 23, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


David L. Neal, Hillsborough, North Carolina, for Appellant.
Anne Margaret Hayes, Assistant United States Attorney, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ervin       Washington     Daniels     pled    guilty    pursuant   to   a

written   plea    agreement      to    one    count      of   manufacturing    child

pornography in violation of 18 U.S.C.A. § 2251(a) (West Supp.

2009).    On appeal, counsel filed a brief pursuant to Anders v.

California,      386    U.S.    738     (1967),     asserting       there   are     no

meritorious grounds for appeal, but raising the following issue:

whether the district court imposed an unreasonable sentence by

erring as a matter of law in the application of U.S. Sentencing

Guidelines Manual § 2G2.1(b)(2)(B) (2008), failing to consider

all the 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2009) factors,

failing to adequately explain the sentence imposed, and treating

the unreasonably high advisory Sentencing Guidelines range as

presumptively reasonable.             The Government has filed a motion to

dismiss   the    appeal    of    Daniels’       sentence      on   the   grounds    of

appellate waiver.         For the reasons that follow, we dismiss the

appeal of Daniels’ sentence and affirm his conviction.

           We grant the Government’s motion to dismiss the appeal

of Daniels’ sentence.          See United States v. Marin, 961 F.2d 493,

496 (4th Cir. 1992) (providing review standard).                         The record

reveals that Daniels waived his right to appeal any sentence not

in excess of a sentence imposed within the advisory Sentencing

Guidelines range and that this waiver was reviewed with Daniels


                                          2
at his plea hearing, which also revealed that he knowingly and

voluntarily    pled    guilty     to   his    offense.        United   States    v.

Wessells,     936   F.2d   165,    167-68     (4th   Cir.     1991).      Because

Daniels’ 360-month sentence was within his properly-calculated

sentencing range; not in excess of the statutory maximum, United

States v. General, 278 F.3d 389, 399 n.4 (4th Cir. 2002); not

imposed for a constitutionally improper reason, United States v.

Marin, 961 F.2d 493, 496 (4th Cir. 1992); and not in violation

of his Sixth Amendment right to counsel, United States v. Attar,

38 F.3d 727, 732-33 (4th Cir. 1994); we grant the Government’s

motion to dismiss the appeal of Daniels’ sentence.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     Accordingly, we affirm Daniels’ conviction.                This court

requires    that    counsel   inform    his   client,    in    writing,   of    his

right to petition the Supreme Court of the United States for

further review. If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move this court for leave to withdraw from

representation. Counsel’s motion must state that a copy thereof

was served on the client. We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                        3
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                     DISMISSED IN PART;
                                                       AFFIRMED IN PART




                                    4